Frankum, Judge.
The evidence authorized the conviction of the defendant. The sole special ground of the defendant’s motion for new trial assigns error on the admission of certain testimony over objection. The record shows that the trial *801judge, in ruling on the objection, reserved his decision until later in the trial. It does not appear that any further objection to this testimony was made or that the matter was thereafter called to the judge’s attention. It was not incumbent upon the judge to bear the matter in mind and on his own motion exclude that which had been conditionally admitted. If counsel desired some further ruling, he should have invoked it by calling the matter to the court’s attention. Gibson v. State, 178 Ga. 707, 708 (2) (174 SE 354); Griffin v. State, 85 Ga. App. 602, 604 (6) (69 SE2d 665). The court did not err in overruling the motion for a new trial.
Decided May 21, 1963.
Walter O. Allanson, for plaintiff in error.
William T. Boyd, Solicitor General, Frank S. French, Eugene L. Tiller, contra.

Judgment affirmed.


Nichols, P. J., and Jordan, J., concur.